Case: 10-30970 Document: 00511445559 Page: 1 Date Filed: 04/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 14, 2011

                                     No. 10-30970                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



BEV ORR,

                                                   Plaintiff–Appellant
v.

DEPARTMENT OF THE ARMY,

                                                   Defendant–Appellee




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:09-cv-06273


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Appellant Bev Orr appeals from the judgment of the district court
dismissing her claim for want of jurisdiction based on sovereign immunity. In
the court below Orr brought inconsistent claims.                Orr sought a copy of an
agreement allegedly entered into 20 years ago when she had worked as a
pharmacist in the United States Army.                 Orr also claimed that such an
agreement did not exist but that the district court should order the Army to


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30970 Document: 00511445559 Page: 2 Date Filed: 04/14/2011



                                 No. 10-30970

enter into an agreement to negotiate a contract to provide her transportation
costs for an alleged relocation that occurred 20 years ago.
      Orr cites no authority that would allow the district court to entertain her
suit against the United States for a contract that does not exist. Even assuming
such a 20-year old contract exists that requires payment for her transportation
costs, a claim against the United States is barred if not timely brought within
six years of its accrual. See 28 U.S.C. § 2401(a).
      The judgment of dismissal is AFFIRMED. Orr’s motion to strike portions
of the Appellee’s brief is DENIED.




                                        2